DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 09/01/2020.
2.	Claims 1-9 are pending.
3. 	Claims 1-9 are rejected.
4.         Claims 10-20 are non-elected and withdrawn from consideration.


Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the telephonic conversation with Applicant’s Representative, Shabbi S. Khan, Reg. No. 61,884 on 09/19/2022 is acknowledged.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lei Tang et al (US 20190066021 A1), hereinafter “Tang” in view of Xin Xu et al (US 20190236511 A1), hereinafter “Xu”.

Regarding Claim 1, Tang discloses a method comprising:
accessing, by one or more processors, for an entity, a plurality of record objects linked with one or more electronic activities having the entity as a participant, each record object corresponding to an event to be completed (Tang, Paragraph 0023, activity scoring system that is used to summarize all kinds of activities from users into a single score, which enables users to view and compare tasks or projects of different activity volumes. Paragraph 0025, determination of an activity score of a particular task, wherein the activity score of a task can be utilized to estimate a probability of completeness of the task. Paragraphs 0041-0043, activity information for users of the organization entity is stored in an activity or event database, which includes timestamps of when the activity event occurred).


However, Tang fails to explicitly disclose identifying, by the one or more processors, for each record object of the plurality of record objects, an action to perform to increase a completion score; determining, by the one or more processors, for each action, using the electronic activities linked with the record object and a current completion score of the record object, an impact score indicating an amount of change in the completion score of the record object corresponding to the action; and providing, by the one or more processors, for presentation to a device of the entity, a content item corresponding to the action based on the impact score.

 
Xu, from the same or similar field of endeavor, discloses identifying, by the one or more processors, for each record object of the plurality of record objects, an action to perform to increase a completion score (Xu, Paragraph 0031, proposing task set needed in order to hit a quota based on open tasks. Paragraph 0042, allocating additional resources in order to complete the task);
determining, by the one or more processors, for each action, using the electronic activities linked with the record object and a current completion score of the record object, an impact score indicating an amount of change in the completion score of the record object corresponding to the action (Xu, Paragraph 0042, real-time monitoring is used in order to determine if a current value of a particular task is below the suggested value for the task category by a predetermined amount. Paragraph 0050, estimating the values needed to complete the task by using the addiction);
and providing, by the one or more processors, for presentation to a device of the entity, a content item corresponding to the action based on the impact score (Xu, Paragraphs 0076-0079, real-time monitoring interface is used to display a suggested task and additional resources to be allocated in order to complete the task)).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Xu in order to further modify the method of summarizing user activities into a single activity score to indicate probability of completeness of a task from the teachings of Tang with the method of real-time monitoring of a suggested task set created to meet a specified task value from the teachings of Xu.
One of ordinary skill in the art would have been motivated because by having suggestions of additional tasks then the target value would be achieved (Xu– Paragraphs 0015, 0022, 0023).


Regarding Claim 2, the combination of Tang and Xu disclose the method of claim 1 above, where Xu further discloses further comprising:
determining, by the one or more processors, the impact score by determining a historical change in completion score of performing the action for a historical record object (Xu, Paragraph 0031, analyzing patterns of open tasks and predicting the proposed pipeline needed to hit the quota based on historical data).


Regarding Claim 3, the combination of Tang and Xu disclose the method of claim 1 above, where Xu further discloses further comprising:
identifying, by the one or more processors for each record object, a plurality of actions including the action (Xu, Paragraph 0042, actions to be performed include allocating additional resources (e.g., deals/revenues/opportunities));
determining, by the one or more processors, a plurality of impact scores for the plurality of actions (Xu, Paragraphs 0076-0078, values for different task categories);
and selecting, by the one or more processors from the plurality of actions, a particular action of the plurality of actions to use for the content item based on the plurality of impact scores (Xu, Paragraph 0079, allocation of additional resources are made based on the value of a particular task category).

Regarding Claim 4, the combination of Tang and Xu disclose the method of claim 1 above, where Xu further discloses further comprising:
determining, by the one or more processors, the impact score based on a difference between a timestamp of a stage of the record object and a timestamp of performing the action for a historical record object (Xu, Paragraph 0031, historical data is used in order to determine a proposed pipeline to hit a quota. Paragraph 0076, displaying suggested task set on a number of dates).

Regarding Claim 5, the combination of Tang and Xu disclose the method of claim 1 above, where Xu further discloses further comprising:
determining, by the one or more processors, a time difference between performing the action for a historical record object and a timestamp of a stage of the historical record object (Xu, Paragraph 0042, displaying breakdowns of task categories of the suggested task set and a current value for each task category. Paragraph 0078, displaying projected realized values on a data for different task categories and corresponding values in the suggested task);
and providing, by the one or more processors, the content item based on the time difference (Xu, Paragraph 0079, allocating additional resources to the task category based on difference of values).

Regarding Claim 6, the combination of Tang and Xu disclose the method of claim 1 above, where Tang further discloses further comprising:
identifying, by the one or processors, a stage of the record object (Tang, Paragraph 0043, activity information is stored in activity or event database, wherein the database includes entries that stores activity events and timestamps of the activities);
and determining, by the one or more processors, the current completion score based on the stage of the record object (Tang, Paragraphs 0043, 0057, determining activity score. Paragraph 0064, higher scores mean that the task will be completed in time).

Regarding Claim 7, the combination of Tang and Xu disclose the method of claim 1 above, where Tang further discloses further comprising determining, by the one or more processors, the current completion score by parsing the one or more electronic activities (Tang, Paragraph 0064, activity scores for different activities. A task with a higher score means that the activity will be completed in time).

Regarding Claim 8, the combination of Tang and Xu disclose the method of claim 1 above, where Tang further discloses wherein determining the impact score comprises determining, by the one or more processors, the impact score based on a type of a recipient of the action and a type of the action (Xu, Paragraph 0049, suggested task set for a time period. Paragraph 0050, based on target value, the cloud server can estimate a total realized value that the suggested task set needs to have in order to achieve the specified target value).

Regarding Claim 9, the combination of Tang and Xu disclose the method of claim 1 above, where Xu further discloses wherein each record object comprises a plurality of object field-value pairs including a stage field-value pair indicating a stage of the record object in a process, the event corresponding to the process (Xu, Paragraph 0076, real-time monitoring interface that displays a suggested task set for a future time period).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of XXX.
Some of the prior art include:
	US 8190468 B1, US 20190236516 A1, and US7881957B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446